      Case: 3:18-cv-00115-wmc Document #: 20 Filed: 02/20/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN


KRISTI FREDERICK,
                                Plaintiff,                    ORDER

                   v.                                      18-cv-115-wmc

PIERCE COUNTY,

                             Defendant.



      The court having been advised that the above-entitled action has settled in

mediation, this case is hereby dismissed. Any party may move to dismiss with prejudice

or to reopen for good cause shown.

      Entered this 20th day of February, 2019.

                                         BY THE COURT:

                                         /s/
                                         ____________________________________
                                         WILLIAM M. CONLEY
                                         District Judge
